UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-51384 InterMetro Communications, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0476779 (State of Incorporation) (IRS Employer Identification No.) 2685 Park Center Drive, Building A, Simi Valley, California 93065 (Address of Principal Executive Offices) (Zip Code) (805) 433-8000 (Registrant’s Telephone Number, 0Including Area Code) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo □ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this Chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated file, an accelerated file, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer□Accelerated Filer□Non-accelerated filer□ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: As of May 9, 2011 there were 74,207,728 shares outstanding of the registrant’s only class of common stock. Table of Contents TABLE OF CONTENTS Part I. Financial Information Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at March 31, 2011 (unaudited) and December31, 2010 2 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 (unaudited) 3 Condensed Consolidated Statement of Changes in Stockholders’ Deficit for the Three Months Ended March 31, 2011 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 Part II. Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Removed and Reserved 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements INTERMETRO COMMUNICATIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in Thousands, except par value) March31, December 31, (unaudited) ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $871 and $850 at March 31, 2011 and December 31, 2010, respectively Deposits Prepayments and other current assets Total current assets Property and equipment, net Goodwill Other intangible assets — 9 Other long-term assets 4 3 Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Accounts payable net of dispute reserve of $509 and $1,016 at March 31, 2011 and December 31, 2010, respectively $ $ Accrued expenses Deferred revenues and customer deposits Borrowings under line of credit facilities net of debt discount of $0 and $82 at March 31, 2011 and December 31, 2010, respectively Amount due to former ATI shareholder (in default) 75 75 Current portion of vendor settlements Current portion of secured promissory notes, including $875 from related parties net of debt discount of $10 and $12 at March 31, 2011 and December 31, 2010, respectively Liability for warrant put feature Total current liabilities Long-term vendor settlements Long-term secured promissory notes Total liabilities Commitments and contingencies (Note 12 ) Stockholders’ Deficit Preferred stock — $0.001 par value; 10,000,000 shares authorized; 25,000 shares issued and outstanding at March 31, 2011 and December 31, 2010 — — Common stock — $0.001 par value; 150,000,000 shares authorized;74,207,728 and 72,975,423 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively 74 73 Additional paid-in capital Accumulated deficit (44,027 ) (46,054 ) Total stockholders’ deficit (14,799 ) (16,836 ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 2 Table of Contents INTERMETRO COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in Thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Net revenues $ $ Network costs Gross profit Operating expenses Sales and marketing (includes stock based compensation of $0 and $3 for the three months ended March 31, 2011 and 2010, respectively) General and administrative (includes stock based compensation of $0 and $4 for the three months ended March 31, 2011 and 2010, respectively) Total operating expenses Operating income Interest expense, net(includes stock-based charges of$84 and $44 for the three months ended March 31, 2011 and 2010, respectively) Accounts payable write-off (186 ) (591 ) Gain on forgiveness of debt (1,714 ) (461 ) Net income $ $ Basic net income per common share $ $ Diluted net income per common share $ $ Shares used to calculate basic net income per common share Shares used to calculate diluted net income per common share The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents INTERMETRO COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT (Dollars in Thousands) (Unaudited) Preferred Stock Common Stock Additional Accumulated Total Shares Amount Shares Amount Capital Deficit Stockholders’ Deficit Balance at January 1, 2011 $
